Title: From Thomas Jefferson to Edmund Randolph, 16 May 1788
From: Jefferson, Thomas
To: Randolph, Edmund


          
            
              Dear Sir
            
            Paris May 16. 1788.
          
          Mr. Mazzei desires me to inclose his letter to you and to add my testimony to his of the necessities he is under. This I can do with truth, observing further that had I known of the sufferings he has gone through, they certainly should have been prevented. His situation really requires that his friends should strain his resources to the utmost and give him the benefit of them for his relief. The fear that he has lost every thing in the hands of Forster Webb depresses him extremely. It will be charity to relieve him from this fear if it is without foundation. If this be really to be added to his loss by Dohrman, the cruelty with which he is persecuted by fortune is deploreable.
          With respect to M. de Rieux, I am afraid that good hopes are blasted. Not knowing him personally, but knowing his family here to be of wealth and distinction, having an esteem for his wife, and hearing that both were reduced to labour for subsistence, I introduced myself to the acquaintance of an aunt of his here whom I knew to be rich, and to have no child. I made her sensible of his situation, and that to relieve him from personal labour he must have at least six slaves, with cattle, horses &c. in proportion and that all this could cost 15000 livres. In fine she agreed to give him that sum: and she expected it would be laid out according to my calculation. I am told it has not been: and I wish she may never be told it. She had as good as promised me she would leave him twelve thousand guineas. But she is not more than 50. years  old, and is healthy. The six negroes were to be the support of the family in the mean time.—I have taken the liberty of mentioning these circumstances to you, because I find Mr. Mazzei asks some attention to the case from you. This must be my apology. A further one is the pleasure I have in every occasion of assuring you of those sentiments of esteem & respect with which I have the honour to be Your Excellency’s most obedient & most humble servt.,
          
            Th: Jefferson
          
        